Citation Nr: 1342643	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) was properly reduced from 100 percent to 70 percent, effective from February 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2011.  A transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDINGS OF FACT

1.  In April 2009, the RO notified the Veteran of a proposal to reduce the disability rating for PTSD from 100 percent to 70 percent. 

2.  A November 2009 rating decision reduced the rating for PTSD from 100 percent to 70 percent, effective from February 1, 2010.

3.  At the time of the reduction, the 100 percent rating for PTSD had been in effect since July 29, 2005, a period of less than five years.

4.  The record demonstrates that at the time the RO reduced the 100 percent evaluation assigned to the Veteran's PTSD there had been no sustained material improvement in the symptoms attributable to that disability.




CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability rating have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Propriety of Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 
The Board observes that the RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and issued a rating proposing the reduction in April 2009.  That same month the RO notified the Veteran of the proposed rating reduction, as well as his rights in challenging it.  The reduction was then assigned in a November 2009 rating decision, effective from February 1, 2010.  Thus, VA satisfied the procedural requirements imposed on the reduction of disability ratings.  The Board must still consider whether the reduction was factually appropriate based upon the evidence of record.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2013).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.

In this case, the 100 percent disability rating became effective July 29, 2005, slightly less than five years before the reduction took effect on February 1, 2010.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b), pertaining to stabilization of disability ratings, do not apply; and reexamination disclosing improvement would warrant a rating reduction.  38 C.F.R. § 3.344 (c).

Some general VA regulations apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected PTSD was not appropriate.  There is no showing, based on a thorough review of the lay and medical evidence of record that improvement in the overall disability actually occurred or that the Veteran's ability to function under the ordinary conditions of life improved.  In addition, any slight improvement that may have been shown at the time the reduction was made is no longer shown by subsequent medical evidence.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992) (explaining that post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved).

PTSD is evaluated under Diagnostic Code 9411.  A 70 percent rating is warranted for PTSD if there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 , Diagnostic Codes 9411.
In assessing the evidence of record, it is important to note the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267, citing the DSM-IV.  Relevant to this appeal is that a score of 41 to 50 is indicated where there are serious symptoms or any serious impairment in social or occupational functioning. Id.

In this case, a 100 percent rating had been in effect since July 2005.  In January 2007, the RO continued the 100 percent rating based on a December 2006 VA examination.  At that examination, the Veteran related major depression for which he stated he sought inpatient treatment, although he reported they did not have any beds.  He stated that social interaction was difficult and he often felt distressed and agitated.  He related that his symptoms were severe and their frequency was "all the time."  He stated many days he was so depressed he did not want to get out of bed.  He stated he has been unemployed since 1991 on account of back surgery and he is receiving social security disability payments on account of his back.  He denied a legal history, substance abuse, violence or assaultiveness and suicidal ideation (although he said he thought about it when depressed, but he did not think it would ever happen).  The Veteran related waking up at night sweating with his heart racing.  The examiner did not note impairment of thought processes or communication and delusions and hallucinations were denied.  Eye contact was fair and "[i]nteraction in session was generally positive."  The Veteran seemed oriented to time and place and denied memory loss.  His speech was noted to be "slow, lethargic, freighted with faint innuendo of pain."  However, his speech was of normal prosody and the examiner was unable to detect irrelevant or illogical context.  The Veteran stated the severity of psychosocial stressors was "moderately severe" and assigned a GAF score of 46, indicating severe impairment of social and occupational functioning.

In March 2009, the Veteran underwent another review examination.  At that time, the same examiner noted the Veteran seemed "authentically sleepy" and opined that might not be from lack of sleep but rather too much sleep.  The Veteran's fiancé joined him at the examination.  He explained he often had to apologize to her because he was non-communicative and pushed her away.  The examiner noted the fiancé appeared unhappy and anticipated the relationship would not last.  When asked about his daily life, the Veteran reported that he was depressed and "stay[s] away from life."  His fiancé stated that he was not sociable and that he "does seem to sleep his life away."  The Veteran related he experienced flashbacks and that often he would wake up sweating with his heart racing.  He stated he anticipated needing an increase in his medication dosage to keep him stabilized.  His fiancé related that he was forgetful, easily agitated and more stressed than she had seen him.  The Veteran related hypervigilance, especially at night when he would test the windows and doors.  He stated his symptoms were severe and "always seem[ed] to be there".  He denied suicidal ideation.  He admitted to being verbally assaultive to others.  The VA examiner did not find impairment of thought processes or communication, but did note poverty of speech content.  The examiner stated that he "was unable to parse out any change in symptom presentation" from his previous evaluation of the Veteran.  As to severity of psychosocial stressors, the examiner opined that they were "probably approaching severe."  He assigned a GAF score of 48, indicating severe impairment of social and occupational functioning.

In April 2009, the RO proposed to reduce the Veteran's disability rating finding that the results of the examination did not show total social and occupational impairment.  The RO stated that "noted improvement was shown though sustained improvement had not been definitively established."  The RO discussed only the symptoms from the 2009 examination report and provided no comparison between the Veteran's symptoms in 2006.

An October 2009 VA treatment record indicated that memories of combat in Vietnam were affecting the Veteran's mood, sleep and behavior.  The Veteran had broken up with his fiancé and appeared irritable.  He demonstrated anxiety and hypervigilance and seemed drawn, tired and depressed.  The examiner noted that functioning was "severely impaired across all areas" and worsening anxiety and symptoms of panic were demonstrated.

In November 2009, the disability rating was decreased to 70 percent.  The RO stated the evidence of record indicated "sustained improvement" and did not show total social and occupational impairment.  The RO provided no discussion as to what changes had occurred between 2007 and 2009 to warrant the decrease or how the Veteran's symptoms had improved.

Later that month the Veteran checked himself into a hospital because of depression and suicidal thoughts.  He indicated hyperarousal, nightmares related to combat, as well as flashbacks.  He stayed in the hospital for five days.  The Veteran continues to seek ongoing treatment for his PTSD.  Treatment records consistently indicate a depressed mood, fatigue and anxiety.  The Veteran continually related he has intrusive memories of his combat experiences and nightmares that cause him to awaken from sleep sweating with his heart racing.  He routinely reported that he experiences panic, anger, irritability, nerves in his stomach, worry about unknown noises and hypervigilance.  The social worker who met with him for therapy sessions noted in treatment records spanning from 2009 to 2013 that the Veteran "remains totally disabled by PTSD symptoms."

At his hearing before the Board in August 2011, the Veteran stated his medications had been increased since 2005 and he was told by his treating doctors that his symptoms were getting worse.  He noted that his condition "waxes and wanes" and that some days are better than others.  He described hypervigilance, suicidal ideation, mental confusion, disorientation and memory loss.  In August 2012, a letter from a VA counselor who had been providing therapy to the Veteran indicated intrusive thoughts and flashbacks which "interfere with his ability to obtain satisfaction from life and function effectively."  The counselor stated that the Veteran had difficulty being around his family or even leaving his home.  He noted an inability to trust, depressed mood, emotional numbing and irritability.  The counselor opined that the Veteran's PTSD "will be a lifelong experience with many character changes."

The Board finds that based on the evidence of record the reduction in the Veteran's PTSD disability rating was not warranted.  Many of the symptoms noted in December 2006, prior to the continuation of the 100 percent rating in 2007, were the same as those noted in March 2009, including depression, issues with sleep and waking from nightmares.  The GAF scores assigned in 2006 and 2009 were nearly the same indicating severe impairment.  The psychosocial stressors were noted to be moderately severe in 2006 and approaching severe in 2009.  Most notably, the examiner was unable to conclude there was a decrease in severity of the Veteran's symptoms since the previous evaluation.  In addition, those symptoms have been consistent throughout the record from 2006 to 2013 without evidence of actual improvement in the Veteran's PTSD or an actual improvement in his ability to function under the ordinary conditions of life.

Following review of all evidence pertaining to the history of the Veteran's service-connected PTSD, the Board has found nothing which would lead to the conclusion that sustained improvement in the Veteran's disability has been demonstrated at any time since the 100 percent disability rating was assigned in July 2005.  As the benefit of the doubt must be resolved in favor of the Veteran, the Board concludes that restoration of the 100 percent disability rating is warranted.


ORDER

The reduction of the disability rating for the Veteran's PTSD was not factually proper; restoration of a 100 percent disability rating is granted, effective from February 1, 2010.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


